Citation Nr: 1008820	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  08-10 002	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
20 percent for service-connected status post ventral hernia 
with mesh.

2.  Entitlement to a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Hancock, Counsel


INTRODUCTION

The Veteran served on active duty from January 1970 to 
January 1973 and from January 2002 to February 2005.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa.  This decision, in pertinent part, granted 
the Veteran's claim for service connection for status post 
ventral hernia with mesh and surgical scar, and assigned a 20 
percent rating, effective from February 25, 2005.

The Veteran testified before the undersigned Veterans Law 
Judge at a video conference hearing conducted in July 2009, 
and a transcript of that hearing is in the claims file.

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a TDIU claim is part of an increased rating claim when such 
claim is raised by the record.  In this case, the appellant 
seemed to raise this issue in the course of a VA general 
medical examination conducted in August 2006.  Specifically, 
the Veteran informed the examiner that he was unemployed 
because he was unable to strain/lift and engage in strenuous 
physical activity.  Therefore, the issue is raised by the 
record.  As such, the issue is properly before the Board.

The issues of entitlement to an initial disability rating in 
excess of 20 percent for service-connected ventral hernia 
with mesh and entitlement to TDIU being remanded are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.

REMAND

Reason for Remand:  To afford the Veteran a VA examination 
and to develop his claim for TDIU benefits.

The law provides that VA shall make reasonable efforts to 
notify a claimant of the evidence necessary to substantiate a 
claim, and requires the VA to assist a claimant in obtaining 
that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 
C.F.R. § 3.159 (2009).  Such assistance includes providing 
the claimant a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).

The Board notes that the Veteran was last afforded a VA 
general medical examination to evaluate his service-connected 
ventral hernia in August 2006.  This examination is dated 
more than three years ago.  In some instances, when a 
claimant asserts that the severity of a disability has 
increased since the most recent rating examination, an 
additional examination is appropriate.  VAOPGCPREC 11-95 
(April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 
(1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

In the course of the August 2006 VA general medical 
examination, the Veteran gave a history of four ventral 
hernia repair operations. He reported constant low-grade pain 
and discomfort at the surgical area.  He denied current 
treatment.  Examination revealed no palpable mass and no 
ventral hernia.  The Veteran added that due to his ventral 
hernia residuals he did not return to his civilian occupation 
after his 2005 service separation.  He added that this was 
because he was unable to strain/lift and engage in strenuous 
physical activity.  

At the July 2009 hearing before the Board, the Veteran 
asserted that his service-connected ventral hernia residuals 
had "gotten worse."  See page three of hearing transcript 
(transcript).  While at the hearing the Veteran seemed to be 
aware that the pertinent rating criteria necessary for a 
higher rating (here, 40 percent) required the ventral hernia 
not being well supported by belt under ordinary conditions, 
and while he conceded that he did not use a belt, he 
nevertheless claimed that the symptoms of his hernia were 
comparable to a large hernia that could not be supported by a 
belt.  See pages nine and 10 of transcript.  

In light of the factors noted above, the Board concludes 
that, in this case, an additional VA examination is needed to 
render a decision on the claim.  38 C.F.R. § 3.159(c)(4).  
Therefore, in order to give the Veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.

The Board also finds that the Veteran's testimony in July 
2009 essentially raised an issue of an extraschedular 
schedular rating in association with the claimed increased 
initial rating for his service-connected ventral hernia.  At 
this time, as noted above, the Veteran, while conceding that 
he did not use a belt, nevertheless claimed that the symptoms 
of his hernia were comparable to a large hernia that could 
not be supported by a belt.  

Under 38 C.F.R. § 3.321(b)(1) an extraschedular evaluation, 
i.e., an evaluation outside the provisions of the VA rating 
schedule, may be warranted where a service-connected 
disability has caused marked interference with employment, 
meaning above and beyond that contemplated by the current 
schedular rating.  An extraschedular evaluation also 
contemplates situations where a disorder has necessitated 
frequent periods of hospitalization, or otherwise rendered 
impracticable the application of the regular schedular 
standards.  If these criteria appear to be met, the next 
procedural action consists of the referral of the case to 
VA's Director, Compensation and Pension Service to confirm 
the basis of entitlement to an extraschedular evaluation.

While the Veteran has been given notice of the provisions of 
38 C.F.R. § 3.321(b)(1) (see March 2008 statement of the case 
(SOC)), the RO is not shown to have considered the question 
of entitlement to an extraschedular evaluation.  See Bernard 
v. Brown, 4 Vet. App. 384 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced).

The Board also notes that while VA outpatient records are on 
file, dated most recently in August 2008, at his July 2009 
hearing the Veteran essentially indicated that there was no 
need to obtain subsequently-dated VA records, as none 
contained clinical findings relating to his hernia.  See page 
16 of transcript.  

As concerning the claim for entitlement to TDIU raised within 
the context of the appeal of the initial rating for status 
post ventral hernia with mesh, the Board notes first that the 
Veteran should be sent the appropriate application form for 
this claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  
Second, the Board notes that, to be granted, a TDIU rating 
must be supported by medical evidence that a claimant's 
service-connected disability or disabilities have rendered a 
veteran unable to secure or follow a substantially gainful 
occupation.  See 38 C.F.R. § 4.16(a) (2009).  Given the 
assertions made by the Veteran during the August 2006 VA 
examination, where he indicated that his service-connected 
ventral hernia prevented him from working, the Board 
concludes that, on remand, a VA examiner should address the 
extent of functional and industrial impairment due to the 
veteran's service-connected ventral hernia.  See Gary v. 
Brown, 7 Vet. App. 229 (1994); Friscia v. Brown, 7 Vet. App. 
294, 297 (1994); Beaty v. Brown, 6 Vet. App. 532 (1994); 
Ferraro v. Derwinski, 1 Vet. App. 326, 331-32 (1991).  The 
Board observes that the Veteran is also service-connected for 
tinnitus (rated as 10 percent disabling) and bilateral 
hearing loss (rated as noncompensably disabling).  See 
November 2006 rating decision.  

There is not of record an examination report that addresses 
both the extent of functional and industrial impairment and 
the ability of the Veteran to obtain or maintain 
substantially gainful employment as concerning his service-
connected ventral hernia disorder.  Such an opinion therefore 
must be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the Veteran the 
appropriate application form for a claim 
for TDIU.

2.  The RO should schedule the Veteran 
for a VA examination, by an appropriate 
specialist, to assess the current 
severity of his service-connected 
postoperative ventral hernia.  The 
examination should include any testing or 
evaluation deemed necessary.  The claims 
file, including a complete copy of this 
remand, must be made available for review 
by the examiner in the course of the 
examination.  The examiner must indicate 
whether such review was accomplished.

Based on a review of the claims folder, 
as well as a current physical examination 
of the Veteran, the examiner should 
discuss all impairments and 
symptomatology, including any residual 
disability, associated with the 
postoperative ventral hernia.  The 
examiner should also indicate the current 
size of the Veteran's ventral hernia, 
whether there is weakening of the 
abdominal wall with an indication for a 
supporting belt, and whether such 
supports the hernia well under normal 
conditions.  If the hernia is massive, 
indicate whether there is persistent, 
severe diastasis of recti muscles, or 
extensive diffuse destruction or 
weakening of muscular and fascial support 
of the abdominal wall so as to be 
inoperable.

In addition, the examiner should address 
the extent of functional and industrial 
impairment due to the veteran's service-
connected ventral hernia.  The specific 
ventral hernia symptoms which cause 
social and occupational impairment must 
be identified and discussed.  Any 
indications that the Veteran's complaints 
or other symptomatology are not in accord 
with the objective findings on 
examination should be directly addressed 
and discussed in the examination report. 

The examiner should also, based on the 
examination and a review of the record, 
render an opinion as to whether the 
Veteran's service-connected ventral 
hernia renders him unable to obtain or 
retain substantially gainful employment.  

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2009), 
copies of all pertinent records in the 
appellant's claims file, or in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

3.  The Veteran is hereby notified that 
it is his responsibility to report for a 
VA examination and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. 
§§ 3.158, 3.655 (2009).

In the event that the Veteran does not 
report for any scheduled examination, 
documentation should be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

4.  Thereafter, the RO must review the 
claims folder and ensure that the 
foregoing development actions, as well as 
any other indicated development, have 
been conducted and completed in full.  If 
the response is deficient in any manner, 
the RO must implement corrective 
procedures.

5.  If, while in remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance, such as 
providing the Veteran with updated notice 
of what evidence has been received and 
not received by VA as well as who has the 
duty to request evidence, then such 
development must be undertaken by VA.  38 
U.S.C.A. §§ 5100, 5103 (West 2002 & Supp. 
2009); 38 C.F.R. § 3.159 (2009).

6.  Following completion of all indicated 
development, the RO should review and 
readjudicate the claim for a higher 
initial evaluation for the Veteran's 
service-connected ventral hernia 
disability, including on both a schedular 
basis and upon consideration of an 
extraschedular basis.  If the benefit 
sought on appeal is not granted, the RO 
shall issue a supplemental SOC (SSOC) and 
afford the Veteran and his representative 
an opportunity to respond thereto.  The 
RO should also consider whether 
"staged" ratings are appropriate in 
light of Fenderson v. West, 12 Vet. App. 
119 (1999).  See also Hart v. Mansfield, 
21 Vet. App. 505 (2007).  Thereafter, if 
indicated, the case should be returned to 
the Board for the purpose of appellate 
disposition.

7.  The RO then should adjudicate the 
TDIU claim.  If the issue is denied, the 
RO must notify the Veteran of his 
appellate rights on the issue, and inform 
him that to vest the Board with 
jurisdiction over the issue, a timely 
Substantive Appeal must be filed.  38 
C.F.R. § 20.202 (2008).  If the Veteran 
perfects the appeal as to this issue, the 
RO should undertake all appropriate 
action.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal should 
be returned to the Board for appellate 
review.

The purpose of this REMAND is to accomplish additional 
development and adjudication; it is not the Board's intent to 
imply whether the requested action should be granted or 
denied.

The Veteran need not take any action until otherwise 
notified, but he may furnish additional evidence and/or 
argument during the appropriate time frame.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


